[Cite as State v. Cressel, 2014-Ohio-3353.]




          IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

STATE OF OHIO                                        :

        Plaintiff-Appellee                           :        C.A. CASE NO.    25979

v.                                                   :        T.C. NO.   13CR1290

ALLEN T. CRESSEL                                     :         (Criminal appeal from
                                                                Common Pleas Court)
        Defendant-Appellant                          :

                                                     :

                                              ..........

                                              OPINION

                          Rendered on the 1st day of August, 2014.

                                              ..........

APRIL F. CAMPBELL, Atty. Reg. No. 0089541, Assistant Prosecuting Attorney, 301 W.
Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

BRYAN K. PENICK, Atty. Reg. No. 0071489, 1900 Kettering Tower, Dayton, Ohio 45423
    Attorney for Defendant-Appellant

                                              ..........

DONOVAN, J.

        {¶ 1}     This matter is before the Court on the Notice of Appeal of Allen Cressel,

filed
[Cite as State v. Cressel, 2014-Ohio-3353.]
October 30, 2013. Cressel appeals from the trial court’s October 29, 2013 judgment entry

of conviction, issued following a trial by jury on one count of domestic violence

(knowingly)(2 priors), in violation of R.C. 2919.25(A), a felony of the third degree. The

victim herein is Cressel’s girlfriend, Kristy G. (hereinafter “Kristy”). Cressel was sentenced

to 24 months in prison. We hereby affirm the judgment of the trial court.

          {¶ 2}   Cressel was initially charged by way of complaint in Dayton Municipal

Court on April 25, 2013. Following a preliminary hearing that occurred on May 6, 2013,

the municipal court issued a Journal Entry finding that probable cause existed that Cressel

committed the crime charged in the complaint, and remanding Cressel to the custody of the

Sheriff to await the action of the Grand Jury. On May 30, 2013, Cressel filed a pro se

“Motion for bond/ORC, Motion to Suppress, Motion to Dismiss, Motion to Discovery (sic)

Petition for Bill of Particulars, Subpoena ducas tecum (sic), Appoint of assistance of counsel

(sic).”

          {¶ 3}   On May 30, 2013, Cressel was indicted in the Montgomery County Court of

Common Pleas, and on June 4, 2013, he entered a plea of not guilty. On July 5, 2013,

appointed counsel for Cressel filed a motion to suppress, asserting that “Mr. Cressel argues

if the State establishes that a Miranda warning was given and the accused made an

uncoerced statement, this showing, standing alone, is insufficient to demonstrate ‘a valid

waiver’ of Miranda rights. * * * The prosecution must make the additional showing that the

accused understood these rights. * * *.” The trial court overruled Cressel’s motion on

August 23, 2013, following a hearing. The court noted that Cressel was interviewed on April

29, 2013, by Detective Nathan Via, that he was in custody at the time, that he was advised of

his constitutional rights, and that he waived those rights.
[Cite as State v. Cressel, 2014-Ohio-3353.]
        {¶ 4}     On September 20, 2013, the State filed a motion in limine, pursuant to

Evidence Rule 609, “to prevent the defense from mentioning or eliciting evidence regarding

State’s Witness [Kristy’s] prior Solicitation conviction * * * ” in 2008. Prior to the start of

trial, the court granted the motion in limine as follows:

                 THE COURT: * * * In reading the Rule 609, it’s clear that this is not

        a felony that would allow the admissibility of the conviction, nor does the

        Court find it to be a crime of * * * falsehood, which is also an exception.

                 Also, * * * I believe that the testimony would be irrelevant in this

        case. The facts that have to be established against the Defendant, I believe,

        the issue of the victim being a - - or the alleged victim, being a prostitute, I

        guess is the allegation here, is irrelevant. * * * I think the prejudicial effect

        of that does outweigh the probative value of this, based upon it doesn’t fall in

        the criteria of 609. * * * .

        {¶ 5}     The following exchange occurred after the court’s ruling:

                 MR. PENICK: Two things from me, Judge. One, in light of your

        rulings, excluding me - - from getting into the warrants and the - - the

        prostitute - - or solicitation conviction, I think there’s some case law that says

        I need to bring that up again in a courtroom and then there needs to be an

        objection or - - or possibly the Defendant has waived. I don’t necessarily

        want to get into that argument in front of the jury and possibly cause some

        heartburn with the State or with the Court, obviously.             We have an

        agreement that if I don’t get into that on the record that I’m not waiving that

        argument for purposes of perhaps this gentleman wants to appeal later.
                                                                                   4

          THE COURT: I don’t fully understand what you’re saying, Mr.

Penick, but anything that we say in here on the record is obviously subject to

appeal.

          MR. PENICK: Absolutely, Judge. But this is the case law that I’ve

read is basically, motions in limine and the rulings that - - that go along with

those are - - are just that. But it would be my duty then to - - to go ahead to

start to ask the question and then have the State objection (sic) to it and if I

never asked the question on the record during the trial then I think there’s

some authority that says I’ve waived that on behalf of the Defendant, and I

don’t want to waive those issues.

          THE COURT: You’re not waiving, Mr. Penick. And - - and that’s a

- - a dangerous thing to allow you to start to ask the question in front of a

jury. So I - - I’m telling you for the record, that your record is secure. You

have made the objection. It’s not waived by you not asking the question or

attempting to ask the question in the courtroom. I just don’t want something

improper to be said in front of the jury that the Court has ordered to be

excluded, and I understand your position, but I’m making it clear for you on

the record but - -

          MR. PENICK: Yes sir.

          THE COURT: - - I’m making it clear for you on the record that you’re

not waiving that objection.

          ***
                                                                                                 5

               MS. MADZEY: I think, Bryan, what - -what you’re referring to the - -

       the proper thing to do would have been - - and maybe it’s irrelevant now in

       light of the Court’s ruling, but would be to approach and - - and renew your

       motion or renew your request to get into that, so that at the time that you

       wanted to get it but - -

               THE COURT: And you believe - - if you believe that necessary,

       certainly we’d allow that. I just don’t want you to - -

               ***

               THE COURT:            - - blurt out a question anticipating an

               objection - -      MR. PENICK: True.

               THE COURT:           - - so if - - if it is in the area that you want to - - to

       restate it, please ask to approach, and I would allow you to do it at that point

       in time.

               ***

       {¶ 6}      At trial, Officer Harry Dilley of the Dayton Police Department testified that

on April 21, 2013, he was working a shift from 3:00 p.m.                    to 11:00 p.m., and at

approximately 3:15 p.m., he responded to 1720 Warner Avenue in Dayton, where Kristy was

standing in front of an apartment complex with her uncle. Dilley testified that Kristy had a

purple, raised bruise underneath her right eye, near her nose, and that she was “upset. She

was crying off and on while I talked to her.” Dilley stated that he “completed a domestic

violence packet” with Kristy, photographed her injury, and issued a broadcast for Cressel.

Dilley identified a photograph of Kristy taken by him that depicts bruising and swelling
                                                                                              6

around her right eye and a mark on her nose. Dilley stated that Kristy advised him that

Cressel injured her at the Valero gas station at Troy and Valley Streets at approximately 1:00

p.m.   Dilley stated that Kristy and Cressel had resided together for six months in

Miamisburg on Hemple Road, and that they previously resided together on North Dixie

Drive in Harrison Township.

       {¶ 7}    On cross-examination, Dilley testified it took him five minutes to respond to

Warner Street. He stated that Kristy’s uncle was not present when the incident occurred.

He stated that Kristy advised him of a dispute between her and Cressel preceding her injury

in which, while at the gas station, Cressel “tried to lift the hood up and she would sit on it.”

Dilley stated that Kristy advised him that the opening and closing of the hood occurred ten

times. Dilley stated that Kristy provided a written statement. Dilley stated that Kristy

advised him that after he punched her, Cressel got into another car that arrived at the gas

station and left, and that the occupants of the vehicle may have witnessed the incident.

According to Dilley, Kristy did not identify the occupants of the vehicle by name. Dilley

stated that he did not respond to the Valero location to look for witnesses. Dilley stated that

he learned from the computer in his cruiser that Cressel had previously been convicted of

domestic violence.

       {¶ 8}    The following exchange occurred:

               Q. Now, you do not have any special training that * * * allows you

       to identify when a particular bruise that you see on someone, when it

       happened, do you?

               A. No.
[Cite as State v. Cressel, 2014-Ohio-3353.]
                 Q. So you can’t look at a bruise and say, that happened two hours

        ago, or that happened 12 hours ago, or that happened four days ago; would

        you agree with me?

                 A. I would agree.

                 Q. So other than Ms.[Kristy] telling you that Mr. Cressel hit her, you

        don’t really know how that bruise got there, do you?

                 A. No.

                 Q. Are you aware, sir, that prior to the incident that she’s alleging

        with Mr. Cressel, that she had been in another altercation?

                 MS. MADZEY: Objection.

                 THE COURT: Sustained.

                 MR. PENICK: May we approach, Your Honor?

                 THE COURT: Yes.

                          (At sidebar)

                 MR. PENICK: If he’s aware of that altercation, I think the jury needs

        to know that.

                 THE COURT: The way you ask it is getting into prior bad acts, which

        is something that I’m not allowing. If you can somehow tie to this particular

        bruise in a timeframe, then I will allow it.

                 MR. PENICK: I can do that. He may not even

                                   know about the other incident.



                 MS. MADZEY: No, he doesn’t. He said that.
                                                                                     8

        MR. PENICK: You don’t know that.

        MS. MADZEY: He just said no.

        MR. PENICK: He didn’t answer it.

        THE COURT: Not the last question. I - - I ruled upon, but he says he

doesn’t know when a bruise would have occurred or what timeframe or

whatever.

        So, I don’t know how you’re going to get there, but I’m not going to

allow it just to be opened to ask about prior bad acts. If there’s something

related to this particular bruise, that - - that he’s aware of by another act that

would have caused that, then I would allow that. So if you want to ask him

that question, and depending on what he says, I may let you go further.

               ***

        BY MR. PENICK:

        Q. The bruise that you observed on Ms. [Kristy] that we saw in the -

- in the photograph?

        A. Yes.

        Q. Okay. Could have happened another time, correct?

        A. Yes.

        MS. MADZEY: Objection. Speculation.

        THE COURT: Overruled.

        THE WITNESS: Yes.

{¶ 9}   On redirect examination, Dilley stated that when he came on duty on the
                                                                                             9

date of the incident, there was a shift change that causes response times to be delayed

“[d]aily,” and     that “it all depends on if the suspect is on the scene or not, with the

complainant.” He stated that there was no indication that Cressel was on the scene with

Kristy.

          {¶ 10} Kristy testified that she is 32 years old, and that she resides on Ray Street

with her two brothers. She stated that the Ray Street address is the former home of her

deceased parents. Kristy stated that Cressel was her boyfriend, and that she has known him

for five or six years. She stated that she and Cressel had been in an intimate relationship for

“nine months or so” at the time of her injury. Kristy stated that she and Cressel were living

together on Hemple Road on April 21, 2013, in a camper in the back yard of the home of

Cressel’s father. Kristy stated that she and Cressel had lived there for “a month or two,”

and that they previously resided in another camper at 4915 North Dixie Drive, in Harrison

Township, at the L & H Auto Corral, which is owned by Cressel’s uncle, Lee Hale. When

asked when her “relationship evolved from somebody you know to somebody you’re dating

and living with,” Kristy responded, “I hadn’t seen him in a while and when we seen each

other again, it just kind of went into boyfriend/girlfriend.”

          {¶ 11} Kristy stated that she knew Hale, and that Cressel would do odd jobs and

“walk the lot” for him in exchange for staying in the trailer. Kristy described the camper as

a small motor home, and she stated that “there was a microwave and the sink. The bed was

to the left and up front there were two seats that just had junk piled on them.” She stated

that the camper did not have running water, and that she and Cressel “ran electricity to it” by

means of an extension cord.        She stated that the camper had a hotplate for cooking
                                                                                          10

purposes. According to Kristy, “some one was coming to get” the camper, and she moved

everything she owned into the second camper and “pulled it with a truck out to Hemple

Road.” She stated that she spent every night at the camper. Kristy stated that she and

Cressel would shower “at Mike Cooper’s or his sister’s, or I’d go to my brother’s.”

According to Kristy, the second camper was “[w]ay in the back; behind the barn,” at the

Hemple Road address. She stated that she occasionally went into the home of Cressel’s

father to “have coffee, take a bath, things like that.” She stated that Cressel’s father was

home “[m]ost of the time. If he wasn’t there, his girlfriend, Kim, was there.”

       {¶ 12} Kristy stated that she and Cressel collected scrap metal for income and took

it to First Street Recycling. She stated that the truck they used was initially registered to

James Hodge, Cressel’s cousin, and that the “tags were going to be coming up expired. So

we put it in my name.” She stated that they did so because, while the truck belonged to

Cressel, he “has no driver’s license.” Kristy stated that the truck eventually broke down,

and that her uncle “loaned me his mom’s El Camino” for transportation and scrapping

purposes. She stated that on April 21, 2013, she and Cressel were at the Valero gas station

at Troy and Valley Streets, at about 1:00 p.m., when they got into an argument. The

following exchange occurred:

               Q. * * * Walk us through what happened at the Valero that day.

               A. We got into an argument. Allen has a very bad temper. He gets

       upset and that’s it.

               ***

               A. He’s - - he gets violent.
[Cite as State v. Cressel, 2014-Ohio-3353.]
                 He was yelling and cussing at me. Then he went to - - he popped

        the hood on my uncle’s El Camino and I would shut it back. He did that

        about three times. Then the third time is when he grabbed me by my arm

        and hit me.

                 ***

                 A. In my eye.

        {¶ 13} Kristy stated that she believed that Cressel was trying to remove the battery

cables so that the truck would not run and she could not leave. She stated that she sat on the

hood to prevent Cressel from taking the cables, and that after he hit her, she “started

screaming, somebody call the police. Somebody help.” She stated that Cressel hit her with

a closed fist. Kristy stated that she was “dazed,” and that her nose started bleeding. She

stated that she called the police twice, and that they did not repsond.       She stated that

“[t]here was a lot of people there and they just ignored me.” According to Kristy, after

“Allen had hit me, a car full - - there was a car that pulled up and said, Cressel, come on.

Let’s go before the police come. He ran, jumped in the car. They took off.”

        {¶ 14} According to Kristy, “after that, I jumped in the car.    I was hoping that it

would start. It started and I thought, well, I’m going to get out of here before he comes

back. So I left from the gas station, drove up to Warner Avenue and called the police

again.” Regarding her initial calls to the police, Kristy stated that she called 911 the first

time and 3-3-3-COPS the second time. Kristy stated that the police did not respond to

Warner Avenue until “[a]fter my aunt and uncle came and she called the police, they finally

did come.” In addition to a black eye, Kristy stated that she “had finger bruises on my arm

from where he grabbed me.” Kristy stated that the bruise on her face lasted several days,
                                                                                          12

and that the bruises on her arm lasted a week. She stated that she provided a written

statement, and that she was interviewed subsequently by Detective Via.

       {¶ 15} Kristy identified, as Exhibit 8, the title to the 1978 truck in her name which

lists Ray Street as her address. She testified, “[t]hat’s the address I’ve always used for my

mail, mailing address.” She also identified, as State’s Exhibit 9, the registration to the

truck, as well as the affidavit for registration which lists the Ray Street address.

       {¶ 16} On cross-examination, the following exchange occurred:

               Q. Now, Ms. [Kristy], let’s be honest with the jury here. You’re - -

       you’re no angel, are you?

               A. No. Never said I was.

               Q. * * * Now, let’s talk about your memory as far as this incident is

       concerned. Do you remember everything that happened?

               A. Not everything in detail. No.

               Q. * * * Do you remember about that timeframe? Is there anything

       going on with your memory that - - that may cause you to remember certain

       details?

               A. I mean, I remember it. Yeah, I remember it.

               Q.    Anything about your memory that would cause you to give

       different stories to different people?

               A. In - - they may have been slightly different, but they’re - -

               Q. So as you sit here today and testify, do you think you have any

       problems about recalling the events that took place on April 21st, 2013?
[Cite as State v. Cressel, 2014-Ohio-3353.]
                 A. No, sir.

        {¶ 17}     Kristy stated that she knew Cressel “[f]rom the neighborhood,” and that she

became his girlfriend in August, 2012. She denied receiving money from Cressel to be

intimate with him, and she denied being intimate with “some other gentlemen” during her

nine month relationship with Cressel. Kristy stated that Cressel’s father observed her on the

Hemple Road property. She stated that she did not know the specific address on Hemple

Road because “I do not use it as my mailing address.” Regarding the money they made

from scrap metal, Kristy stated that sometimes Cressel would “save it; sometimes he’s spend

it.” (Sic). She stated that Cressel “controlled the money.” She stated that she and Cressel

would “go out to eat, we’d drink. Different things.” Kristy stated that she drinks beer a

couple “times a week.” Kristy stated that she did not pay rent while they lived at the car lot,

and that Hale knew that they were occupying the camper. Regarding the camper on Hemple

Road, she stated that everything “I had is still in that camper. I have never went back to get

anything.”

        {¶ 18} The following exchange occurred:

                 Q. * * * And you’ve indicated that there was some sort of argument

        between you and Mr. Cressel and that there was something about him

        opening up the hood several times. Do you remember testifying about that?

                 A. Yeah.

                 Q. And you indicated today that - - that happened three times?

                 A. Yeah.

                 Q. And do you remember meeting with Officer Dilley on - - on this

        date, April 21st?
                                                                                               14

               A. On Warner Avenue. Yeah.

               Q. * * * And do you remember telling Officer Dilley that this

       happened, this opening and closing of the hood, actually happened 10 times?

               A. I don’t know. Maybe I exaggerated. It happened three times.

       Three or four times.

               Q. I - - that’s your testimony today. I understand that, but according

       to Officer Dilley, it was - - you indicated it was ten times. So I’m just trying

       to figure out, was it ten times or was it three times?

               A. I don’t know.

               Q. And you indicated earlier that - - that this argument, you had no

       idea what it was about?

               A. No. Allen had a very bad temper. He gets mad about anything.



       {¶ 19} Kristy stated that she does not make any money outside of the scrapping

business, and “the only money I got was from my uncle, if it was not from there.” She

stated that she did not remember where the truck was parked at the Valero station. When

asked if she entered the store to buy a beer, Kristy stated that she already “had the beer.”

       {¶ 20} The following exchange occurred regarding Kristy’s previous statements and

the reason Kristy and Cressel were in Dayton on the date of the incident:

               Q. * * * You remember giving some written statements in this case?

               A. Yeah.

               Q. And do you remember meeting with Detective Via the next day?
                                                                                  15

          A. Uh-huh.

          Q. * * * And do you remember giving a written statement to Officer

Dilley?

          A. I don’t really recall that. I - - everything happened. It’s all a

haze.

          Q. I understand that, but do you remember Officer Dilley handing

you some documents - -

          A. I remember - -

          Q. - - that you might have wrote on?

          A. Yeah.

          Q. * * * Have you seen any of those statements before your testimony

here today?

          A. No.

          Q. * * * And do you remember testifying at a previous hearing in this

case?

          A. Yes.

          Q.   Now, Ms. [Kristy], can you tell me what it is you were going to

Dayton for? What - - what were you coming to Dayton for?

          A. I don’t recall. I - -

          Q. You don’t remember?

          A. No.

          Q. * * * would it refresh your recollection if I
                                                                                    16

                         showed       you   your   written

                         statement?

        A. It might.

        ***

        Q. Now after having the opportunity to - -       to read that, let me ask

you this. Is that a written statement that you provided to Detective Via?

        A. I believe.

        ***

        Q. * * * And, now after reading that - - that line that I showed you to -

- that I pointed to you, does it refresh your recollection of why you’re - - you

were coming to Dayton?

        A. No.

        Q. It doesn’t?

        A. Nope.

        Q. * * * Why don’t you read that - - that sentence I just showed you,

then?

        A. It says - -

        MS. MADZEY: Objection.

        THE WITNESS: - - we were coming to visit Allen’s sister.

        THE COURT: Just a minute, ma’am. Just a minute. When there’s

objection, just wait.

        Sustained.
                                                                                 17

        BY MR. PENICK:

        Q. * * * Let me ask the question this way. He told Detective Via that

you - - you were coming - -

        MS. MADZEY: Objection. She doesn’t recall, Your Honor.

        THE COURT: She says she doesn’t recall. It doesn’t refresh her

recollection, so.

        MR. PENICK: Sure, Your Honor. We’re in a little impeachment

right here. She gave the statement. She remembers giving it.

        THE COURT: This is not impeachment. She says she doesn’t recall.

 She’s not saying she didn’t make it.        She doesn’t recall.   So it’s not

impeachment.

        MR. PENICK: May we approach Your Honor?

        THE COURT: No, we don’t need to.

        Q.   So you have no idea why you were going to - - coming to

Dayton?

        A. I don’t recall, no.

                (Pause in proceedings)

        Q. And at the previous hearing that was held in this case, you recall

telling the judge in that case, I was going to see my brother.

        THE COURT: Counsel, approach, please.

        ***

                (At sidebar)
                                                                                     18

          THE COURT: If you want to get into it, you got to do it the right way.

 I’m not going to have you bringing up prior statements. You can ask her if

she recalls. You can use that to refresh her memory, but I’m not going to

allow you to stand up here and use the prior statements.

          MR. PENICK: This is a statement given

                                 at a hearing.     I

                                 can’t impeach her

                                 with this?

          THE COURT: You can impeach her, but ask her first if she recalls - -

show it to her, whether or not it refreshes her recollection.

          MR.PENICK: And then she’s going to do it and then you’re going to

say - -

          THE COURT: Well, she may or may not. Let’s see what she says

first. Let’s take her through the steps first and since that’s under oath, it is a

little bit different than the other statement. Let’s go through the right steps

first.

          ***

                 (End sidebar)

          Q. If I could direct your attention to these couple of lines right here.

          A. Uh-huh.

          ***

          Q. And after reviewing that, does it refresh your recollection of why
                                                                               19

you were coming to Dayton?

       A. I do not recall why were coming to Dayton.

       Q. Okay. But under oath you said - -

       MS. MADZEY: Objection Your Honor. I’m not - - and I’m not sure

why this is relevant. She’s indicated she doesn’t remember, and I’m not sure

why it’s relevant who they were coming to see or why they were coming to

Dayton.

       THE COURT: Lay your foundation first, Mr. Penick.

       MR. PENICK: That - - that’s actually what I’m doing.

       THE COURT: Well, you - - you went right to it.             Lay your

foundation first.

       ***

       MR. PENICK: You gave testimony, you remember doing that, right?

       A. Yeah.

       ***

       Q. You remember you were under oath at that time, right?

       A. Right.

       ***

       Q. So if you told the Judge, I was going to see my brother, who lives

on Ray Street, that was truthful at the time, wasn’t it?

       A. Right.

       Q. * * * Now, would you agree with me, that the testimony that you
                                                                               20

gave at that hearing is different from the statement you gave Detective Via?

       A. Yeah, it is. I agree with that.

       Q. At - - at a hearing under oath, you say you’re coming to see your

brother, right?

       A. Right.

       Q. A little different from what you told Detective Via, wasn’t it?

       MS.MADZEY: Objection. Asked and answered.

       THE COURT: Sustained.

       BY MR. PENICK:

       Q. So let me ask you, which - - which version is true - -

       A. I was - -

       Q. - - the written statement or the - this - - the testimony you gave

under oath?

       A. I was going to see my brother is why I was coming down to

Dayton.

       Q. * * * And that’s what your position is now, right?

       A. Right.

       Q. Now, when you gave the written statement to Detective Via, it

was on April the 22nd, 2013, right?

       A. Right.

       ***

       Q. And then the hearing was held on May 6th; do you recall that?
[Cite as State v. Cressel, 2014-Ohio-3353.]
                 A. Somewhat, yeah.

        {¶ 21} When asked if she remembered an altercation occurring between her, two

females and another male, shortly before the incident with Cressel, Kristy responded that she

did not recall the incident nor discussing it with Via in the course of her interview. She

stated that she has used the Ray Street address as her mailing address for years, “as long as I

can remember I’ve used it. I’ve always used it.” She stated that when Officer Dilley

responded to Warner Avenue, she was with her aunt and uncle, Joe Walker and Connie

Walker. Kristy stated that when she jumped onto the hood of the car, she “almost did get

[Cressel’s] hand.” On redirect examination, Kristy stated that the camper in the car lot did

not have an address.

        {¶ 22} Henry Joe Walker testified that he is Kristy’s uncle, and that she and Cressel lived

together for eight or nine months. Walker stated that he “used to go to where they lived two to

three times a week, took them out to eat - -.” Walker stated that Kristy and Cressel initially lived

in a motor home on “the corner of Frederick and Needmore Road,” in the parking lot of L & H

Motor Sales.       Walker stated that Cressel “was the security guard * * * for the car lot.”

According to Walker, Kristy and Cressel worked together, and they would “go out in the truck and

collect skids and barrels and anything they could to make some money.” Walker stated that he

gave Kristy and Cressel odd jobs and gave them money. He stated that Kristy and Cressel later

“moved into a pull-type trailer. * * * It was smaller than the motor home.” Walker stated that the

smaller camper was moved to Cressel’s father’s home on Hemple Road. Walker stated that at the

time of the incident, Kristy and Cressel had been living on Hemple Road for approximately three

weeks. Walker stated that he visited the couple three or four times, and that if he needed to find

Kristy, he went to “the little trailer.”
                                                                                           22

          {¶ 23} Walker stated that Cressel initially used an old Ford pickup truck for

transportation, and that “it backfired and caught on fire, and he had to get a carburetor.” Walker

stated that he “had the carburetor rebuilt and paid for it” for Cressel. In the meantime, he stated

that he loaned the couple his 1984 El Camino pickup truck. Walker stated that on the day of the

incident, he received a call from Kristy “around noon,” and that he subsequently proceeded to the

Valero gas station. When he arrived, Walker testified, Kristy was not there. He stated that he

received another call from her, and that he subsequently proceeded to Warner Street to meet her.

According to Walker, Kristy “was in shambles. She had a black eye,” and she “was scared to

death.”     Walker stated that the police responded to Warner Street and Kristy provided a

statement.

          {¶ 24} After the State rested, William McReynolds testified that he is a Dayton Police

Officer, and that on April 4, 2013, he came into contact with Kristy while on routine patrol, and in

the course of that contact, he “found that her address was [on] Ray Street.” McReynolds stated

that he recorded the information. On cross-examination, McReynolds stated that he did not ask

Kristy if she lived at the Ray Street address or if she slept there every night. McReynolds

indicated that he asked Kristy for her address so that he would know how to reach her if he needed

to mail something to her.

          {¶ 25} Allen Tyrone Cressel (“Cressel’s father”) testified that he resides at 6121 Hemple

Road, and that Cressel is his son. He stated that in the month preceding April 21, 2013, there was

a camper on his property. Cressel’s father stated that Cressel brought the camper to his property,

and that Cressel “said he was going to store his stuff in it because he had to move it from

somewhere else and he said he was going to get an apartment.” Cressel’s father stated that
                                                                                         23

“[e]very now and then” Cressel “stayed back there” in the camper. According to Cressel’s father,

maybe “three times a week, I’ve seen him go back there. He hauls scrap metal and he would go

back there and clean some metal and then he’d go back out and then I wouldn’t see him again for

a couple more days.” When asked about his relationship with Cressel, Cressel’s father stated, “at

times, we don’t get along good. And sometimes we get along a little bit.” Cressel’s father stated

that he met Kristy “two or three times. She was driving my son’s truck.” Cressel’s father stated

that Kristy and Cressel were “[b]oyfriend and girlfriend.” Cressel’s father denied that Kristy

would come into his house to see him or his girlfriend.

       {¶ 26} The following exchange occurred:

               Q. And if Mr. Cressel or anybody else was living in the camper in your

       backyard or on your property, would you be in a position to know whether they - -

       that was, in fact, happening?

               A. If they was living back there, yeah.

               Q. And were they? Was anybody living back there, to your knowledge?

               A. Not that - - no, sir. Not - - I do know a couple times if they did stay

       back there because they left the next morning. They had - - they was either in that

       camper or in the truck.

               Q. * * * Now how frequent were the - - how frequent was that?

               A. The camper was back there for about six, seven weeks, maybe.

               ***

               A. If I remember. I - - and they would come in, maybe ten, 12 times.

       {¶ 27} On cross-examination, Cressel’s father stated that Kimberly Abner is his
                                                                                            24

girlfriend, and that she resides with him. The following exchange occurred:

               Q. * * * And you indicated for six to seven weeks, your son was staying out

       in a camper from time to time at the back of your property; is that right?

               A. You know, I don’t know if he was staying back there because me and

       him don’t talk.

               Q. * * * So you didn’t hang out, right?

               A. No.

               Q. * * * But you knew he brought that camper out there; is that right?

               ***

               A. My young brother wanted to store the camper back there.

               ***

               A. And he - - he was going - -eventually, sell the camper and at that time,

       my son got homeless and - - so I told him he could take the camper - - he had

       somewhere that he could take the camper and park it.

               ***

               A. So he took it and then he called me and asked me if he could bring it

       out there and park it to keep his stuff in.

       {¶ 28} Cressel’s father stated that occasionally when Cressel arrived at the camper, “I

didn’t know he had anybody with him because he would be driving.” Cressel’s father stated that

he goes to bed at 8:30 or 9:00 p.m., whereas Cressel is a “late person.” Cressel’s father stated that

a “[l]ot of time,” Cressel could come in late at night without Cressel’s father’s knowledge, and he

acknowledged that Kristy could have been with Cressel. When asked if he remains on his
                                                                                             25

property all day, he replied, “No, I can’t stand that.”

       {¶ 29} Finally, Nathan Via testified that he has been employed with the Dayton Police

Department for almost 17 years. He stated that he interviewed Kristy on April 22, 2013 as the lead

detective on the case. He stated that Kristy provided him with a written statement. Via stated

that he learned of Cressel’s prior convictions in the course of his investigation and that Cressel

was subsequently charged and taken into custody. Via stated that after talking to Kristy, he

determined that the incident occurred “around 1:00 in the afternoon.” Via identified Kristy’s

written statement from April 22, 2013. When asked what he learned was the purpose of Kristy’s

trip to Dayton on the day of the incident, Via replied, “[s]he came to visit Allen’s sister, according

to the statement.”    Via acknowledged that at the preliminary hearing in May, 2013, Kristy

testified that she had come to Dayton to visit her brother on Ray Street, which he further

acknowledged is near the Valero gas station and Warren Street. Via stated that he represented to

Cressel in the course of his interview with him that there were three witnesses to the incident, and

he acknowledged that in fact there “were no witnesses.” Via stated that he also represented to

Cressel that he had obtained a video of the incident, and he testified that in fact there is no video

of the incident.

       {¶ 30} Via stated that he retrieved surveillance footage from the Valero gas station, and

that there “were a total of six screens from different cameras. They (sic) were huge gaps in

certain locations of those screens; there was nothing of evidentiary value.” According to Via,

there is “a huge gap to the one side of the building, an absolutely huge gap that goes all the way

out to the street.” Via stated that the 911 calls were not retrieved, and that no one attempted to

obtain witness statements at the gas station since, “[d]ue to the extreme differences in time, there
                                                                                         26

would have been no reason for it.”

       {¶ 31} On cross-examination, Via stated that he has spent 12 years with the Special

Victims Unit investigating domestic violence complaints, and that he has handled almost 10,000

cases. Via identified photographs that he took of Kristy in the course of his interview with her

depicting a black eye and bruising on her arm, and he stated that the photos are “[a]ll consistent

with her statements” regarding what happened to her. Via stated that the photos accurately depict

the injuries that he observed.

       {¶ 32} On redirect examination, the following exchange occurred:

               Q. Those photographs depicting some injuries. Now, sir, do you have

       any specialized knowledge that would enable you to identify the exact time that an

       injury was sustained by a person?

               A. Exact time?

               Q. Yes.

               A. No, sir.

               Q. Now, during your investigation of this particular case, you had learned

       that there was an altercation that Ms. [Kristy] was involved in - -

               MR. MADZY: Objection, Your Honor.

               THE COURT: Go ahead and finish your question.

               BY MR. PENICK:

               Q. You learned about an altercation that Ms. [Kristy] was involved in near

       the time of this incident?

               MS. MADZY: I’m going to object to the characterization and there’s no
                                                                                      27

facts in evidence.

          THE COURT: Why don’t you rephrase the question?

          BY MR. PENICK: You learned about - - that she was involved in an

altercation, a dispute?

          A. A dispute, yes.

          Q. With some - - two females and a male?

          Why are you looking at the prosecutor?

          A. I’m waiting to see if she’s going to object.

          Q. Okay. Sir, it’s my question. If she’s going to object, she’s going to

object.

          So my question to you, two females and a male?

          Is she going to answer the question for you?

          A. I’m trying to figure out what your question is. I’ve already asked - -

answered one of your questions - -

          ***

          A. - - and I think you’re asking it twice, so please go forward.

          Q. Two females involved in this dispute, two females and a male, right?

          A. In a verbal dispute.

          Q. And you spoke to Ms. [Kristy] about this, didn’t you?

          A.    Yes.

          Q. * * * And you - - it was acknowledged that there was a dispute, right?

          A. A verbal - -
[Cite as State v. Cressel, 2014-Ohio-3353.]
                 MS. MADZEY: Objection, Your Honor.

                 THE COURT: Sustained now.

                 BY MR. PENICK:

                 Q. No, there’s not a lot that happened, is there?

                 THE COURT: Sustained.

                 BY MR. PENICK:

                 Q.    Again, I’m over here.         Okay.

                                                Did she

                                                appear

                                                to       be

                                                surprise

                                                d when

                                                you

                                                talked

                                                to      her

                                                about

                                                that?

                 A. No.

                 Q. And that dispute, whatever we’re going to call it, happened near the

        time that this - - this alleged incident took place, right?

                 A. The day before, she said.

                 Q. Day before or the night before?

                 A. Day before.
                                                                                           29

                MS. MADZEY: Your Honor, may we approach?

                       (At sidebar)

                THE COURT: Just object.

                MS. Madzey: I - - well, I didn’t want to (indiscernible) objections. We’re

       speaking objections, but this is beyond cross.

                THE COURT: Your objection is sustained.

                MR. PENICK: Well, she asked about (indiscernible), so I can get into it.

                THE COURT: I gave you some leeway to get into it but, you know, that’s

       going to be it, okay?

                       (End sidebar)

       {¶ 33}    Finally, on recross-examination, Via testified that Kristy never indicated to him

that anyone other than Cressel caused her injuries.

       {¶ 34} Cressel asserts two assignments of error herein with subparts. Cressel’s first

assigned error is as follows:

                THE TRIAL COURT MADE ERRONEOUS EVIDENTIARY RULINGS

       WHICH DENIED APPELLANT HIS RIGHT TO A FAIR TRIAL.

                A. The Trial Court erred by not allowing Appellant to impeach the victim

       with her own prior inconsistent statements.

                B. The Trial Court erred by instructing the jury that [Kristy] was not

       impeached when in fact she was.

                C. The Trial Court erred when it did not allow Mr. Cressel to introduce

       evidence of [Kristy’s] involvement in a prior altercation.
                                                                                           30

                D. The Trial Court erred in ruling that Mr. Cressel was not permitted to

       introduce evidence that [Kristy] is a prostitute to explain the nature of the

       relationship she had with Mr. Cressel.

       {¶ 35} As this court has previously noted, “[t]he admission or exclusion of relevant

evidence rests within the sound discretion of the trial court and will not be disturbed absent an

abuse of discretion. * * *.” State v. Brown, 2d Dist. Montgomery No. 21540, 2007-Ohio-2098, ¶

24. “Abuse of discretion” has been defined as an attitude that is unreasonable, arbitrary, or

unconscionable. Huffman v. Hair Surgeons, Inc., 19 Ohio St.3d 83, 482 N.E.2d 1248 (1985). A

decision is unreasonable if there is no sound reasoning process that would support that decision.

AAAA Enterprises, Inc. v. River Place Community Urban Redevelopment Corp., 50 Ohio St.3d

157, 553 N.E.2d 597 (1990);       Feldmiller v. Feldmiller, 2d Dist. Montgomery No. 24989,

2012-Ohio-4621, ¶ 7.

       {¶ 36}    Cressel initially asserts that “[Kristy] was claiming that she could not recall her

own-handwritten statement she gave to Officer Dilley.” He asserts that defense counsel “was

improperly precluded from introducing the statement for the purpose of impeaching [Kristy].”

Cressel asserts that “[n]ot allowing counsel to read [Kristy’s] inconsistent statement * * *    is in

direct contradiction to [State v. Reed, 155 Ohio App.3d 435, 2003-Ohio-6536, 802 N.E.2d 862 (2d

Dist.)] in which this Court stated that if the witness could not recall the content of her prior

inconsistent statements, extrinsic evidence may be introduced.”

       {¶ 37} In Reed, the Appellant was found guilty of murder, and after the shooting he told

numerous people that he killed the victim. Id., ¶ 4. Witness Stacy Young, in the course of her

cross-examination by defense counsel, was “asked whether she recalled questions by Detective
                                                                                             31

Eshelman during her first police interview and whether she remembered her answers to those

questions. Young indicated that she recalled being asked whether other individuals had talked to

her about the shooting and what Reed had said to her about it.”            Id., ¶ 31. She testified

repeatedly, however, “that she did not remember her responses to many of those questions.” Id.

After noting that, pursuant to Evid.R. 613(B), “‘a lack of recollection is treated the same as denial,

and use of extrinsic impeachment evidence is then permitted,’” this Court determined that

“Young’s lack of memory regarding her first interview laid a foundation for the admission of

extrinsic evidence, such as the testimony of Detective Eshelman, regarding her prior statements.”

Id., ¶ 30-31(citation omitted).

       {¶ 38} Evid. R. 613 governs impeachment by self-contradiction, and section (B) provides

as follows:

               (B) Extrinsic evidence of prior inconsistent statement of witness. Extrinsic

       evidence of a prior inconsistent statement by a witness is admissible if both of the

       following apply:

               (1) If the statement is offered solely for the purpose of impeaching the

       witness, the witness is afforded a prior opportunity to explain or deny the statement

       and the opposite party is afforded an opportunity to interrogate the witness on the

       statement or the interests of justice otherwise require;

       (2) The subject matter of the statement is one of the following:

                       (a) A fact that is of consequence to the determination of the action

       other than the credibility of a witness;

                       (b) A fact that may be shown by extrinsic evidence under Evid.R.
                                                                                              32

       608(A), 609, 616(A), or 616(B);

                       (c) A fact that may be shown by extrinsic evidence under the

       common law of impeachment if not in conflict with the Rules of Evidence.

       {¶ 39} We agree with the State that Kristy’s “inability to recollect the prior statement is a

denial of it,” pursuant to Reed. However, the statement regarding Kristy’s purpose in coming to

Dayton on the date of the incident, as the State asserts, “is collateral to a determination of whether

Cressel committed domestic violence.” In other words, the statement is not admissible pursuant to

Evid. R. 613(B)(2)(a), or otherwise under the rule. Finally, we disagree with Cressel’s assertion

that he was “denied the opportunity to effectively” cross-examine Kristy; in the course of the

lengthy exchange quoted above, Kristy clearly acknowledged that the written statement that she

provided to Via on April 22, 2013 differed from the testimony that she gave under oath at the

preliminary hearing on May 6, 2013, regarding her purpose in coming to Dayton. Finally, we

note that the inconsistency in her statements was further highlighted in the course of Via’s

testimony.

       {¶ 40} Cressel next asserts that the “trial court’s evidentiary ruling further prejudiced Mr.

Cressel because the court, even if inadvertently, instructed the jury that prior inconsistent

statements from [Kristy] were not considered. This denied Mr. Cressel his right to a fair trial.”

According to Cressel, the entire case against him “was comprised solely from testimony of

[Kristy], coupled with the fact that essentially all of [Kristy’s] allegations were inconsistent and/or

conflicting with her prior statements * * *.” Cressel asserts that his “defense was based on the

fact that [Kristy] was not truthful and that her story could not be believed,” and it “is simply not

reasonable for any fact finder to find [Kristy] credible absent the trial judge making that statement
                                                                                            33

to the jury. Otherwise, the jury would not have, and could not have, found Mr. Cressel guilty

based on [Kristy’s] testimony.”

       {¶ 41} We agree with the State that the court’s ruling regarding Kristy’s written

statement to Via was not an instruction to the jury that somehow bolstered her credibility. As

noted above, after the court sustained the State’s objection to defense counsel’s request that Kristy

read from her statement to Via, defense counsel adduced evidence from Kristy (and Via) that her

written statement to Via and her testimony at the preliminary hearing were inconsistent (regarding

an issue immaterial to Cressel’s guilt).

       {¶ 42} Cressel next asserts that the trial court erred when it did not allow him to

introduce evidence that Kristy was involved in an altercation before the incident, and that the court

“essentially barred him from a defense that may have shown another cause of [Kristy’s] injury.”

Cressel asserts that had defense counsel “been permitted to dig deeper into that issue with

Detective Via, he would have been able to clearly show the jury that the altercation was not a

‘verbal’ altercation, but a physical one.” The State responds that “the trial court properly decided

that further questioning of Detective Via was outside the scope of cross-examination,” and that

“even if Cressel’s questioning of Detective Via was not outside the scope of cross-examination,

no prejudice resulted from sustaining the State’s objection.”

       {¶ 43} “As a general rule, the scope of redirect examination is limited to matters inquired

into by the adverse party on cross-examination. Holtz v. Dick (1884), 42 Ohio St. 23, syllabus.”

State v. Thompson, 12th Dist. Butler No. CA94-07-147, 1995 WL 295253, * 3 (May 15, 1995).

       {¶ 44} Defense counsel sought to establish in his direct examination of Via that Kristy

was not credible, in that she gave inconsistent statements about the purpose of her trip to Dayton,
                                                                                              34

and that Via misrepresented to Cressel that there were witnesses to and videotape of the incident,

when in fact no such evidence against him existed. On cross-examination, the State adduced

testimony from Via that Kristy’s injuries were consistent with her statements regarding Cressel’s

conduct in assaulting her. While defense counsel could have examined Via regarding the alleged

prior altercation in his direct examination, he failed to do so, and as the State asserts, introduction

of the topic in redirect examination exceeds the scope of the State’s cross-examination. Finally,

even if the trial court did abuse its discretion in sustaining the State’s objection, prejudice is not

demonstrated. Defense counsel adduced testimony from Via that he learned that Kristy was

involved in a “verbal dispute” with two females and a male the day before the incident, and that

he discussed the dispute with Kristy. We cannot agree with Cressel that if he had been allowed to

“dig deeper” he “would have been able to clearly show the jury that the altercation was not a

‘verbal’ altercation, but a physical one.”

       {¶ 45} Finally, Cressel asserts that the “trial court erred in ruling that Mr. Cressel was not

permitted to introduce evidence that [Kristy] is a prostitute to explain the nature of the relationship

she had with Mr. Cressel.” The State responds that “finality did not attach to the trial court’s in

limine ruling,” and that Cressel’s argument lacks merit.

       {¶ 46} In State v. Baker, 170 Ohio App.3d 331, 2006-Ohio-7085, 867 N.E.2d 426 (2d

Dist.), this Court noted as follows:

               “[A] decision on a motion in limine is a pretrial, preliminary, anticipatory

       ruling on the admissibility of evidence. A ruling on a motion in limine is

       interlocutory, usually dealing with the potential admissibility of evidence at trial. It

       therefore cannot serve as the basis for an assignment of error on appeal.” Krotine v.
                                                                                                 35

       Neer, Franklin App. No. 02AP–121, 2002-Ohio-7019, 2002 WL 31838301, at ¶ 10,

       citing State v. Grubb (1986), 28 Ohio St.3d 199, 201–202, 28 OBR 285, 503

       N.E.2d 142. A ruling on a motion in limine reflects the court's “anticipatory

       treatment of the evidentiary issue. In virtually all circumstances finality does not

       attach when the motion is granted. Therefore, should circumstances subsequently

       develop at trial, the trial court is certainly at liberty ‘to consider the admissibility of

       the disputed evidence in its actual context.’ ” Grubb at 201–202, 28 OBR 285, 503

       N.E.2d 142, quoting State v. White (1982), 6 Ohio App.3d 1, 4, 6 OBR 23, 451

       N.E.2d 533. For those reasons, a motion in limine does not preserve for purposes of

       appeal any error in the disposition of the motion in limine. “ ‘An appellate court

       need not review the propriety of such an order unless the claimed error is preserved

       by a timely objection when the issue is actually reached during the trial.’ ” Grubb

       at 203, 28 OBR 285, 503 N.E.2d 142, quoting State v. Leslie (1984), 14 Ohio

       App.3d 343, 344, 14 OBR 410, 471 N.E.2d 503. The failure to object at trial to the

       allegedly inadmissible evidence constitutes a waiver of the challenge. State v.

       Wilson (1982), 8 Ohio App.3d 216, 8 OBR 288, 456 N.E.2d 1287; State v.

       Draughon, 10th Dist.No. 02AP–958, 2003-Ohio-1705, 2003 WL 1757232, ¶ 22.

       {¶ 47} The trial court initially advised counsel for Cressel that “I’m making it clear for

you on the record that you’re not waiving that objection,” but then the court subsequently advised

defense counsel to “please ask to approach” at the appropriate time to renew his objection. If we

assume, based upon the trial court’s initial representation to defense counsel that “[y]ou have

made your objection,” such that the issue of Kristy’s conviction is arguably preserved, we
                                                                                         36

conclude that Cressel’s argument lacks merit.

       {¶ 48} Evid.R. 609 governs impeachment by evidence of conviction of a crime and

provides as follows:

              (A) General rule

              For the purpose of attacking the credibility of a witness:

              (1) subject to Evid.R. 403, evidence that a witness other than the accused

       has been convicted of a crime is admissible if the crime was punishable by death or

       imprisonment in excess of one year pursuant to the law under which the witness

       was convicted.

              (2) notwithstanding Evid.R. 403(A), but subject to Evid.R. 403(B),

       evidence that the accused has been convicted of a crime is admissible if the crime

       was punishable by death or imprisonment in excess of one year pursuant to the law

       under which the accused was convicted and if the court determines that the

       probative value of the evidence outweighs the danger of unfair prejudice, of

       confusion of the issues, or of misleading the jury.

              (3) notwithstanding Evid.R. 403(A), but subject to Evid.R. 403(B),

       evidence that any witness, including an accused, has been convicted of a crime is

       admissible if the crime involved dishonesty or false statement, regardless of the

       punishment and whether based upon state or federal statute or local ordinance.

       {¶ 49} On May 3, 2008, Kristy pled guilty to solicitation, in violation of R.C.

2907.24(A)(1), in Dayton Municipal Court. R.C. 2907.24 (A)(1) provides that “[n]o person

shall solicit another who is eighteen years of age or older to engage with such other person in
                                                                                          37

sexual activity for hire.” The offense is a misdemeanor of the third degree. R.C. 2907.24(C).

The penalty for the conviction is neither death nor imprisonment for over one            year, and

dishonesty or false statement are not elements of the offense. Accordingly, the trial court did not

err in granting the state’s motion in limine.

       {¶ 50} Since an abuse of discretion is not demonstrated, Cressel’s first assigned error is

overruled.

       {¶ 51} Cressel’s second assigned error is as follows:

       THE EVIDENCE INTRODUCED AT TRIAL WAS SO INCREDIBLE THAT

APPELLANT’S CONVICTION WAS AGAINST THE MANIFEST WEIGHT OF THE

EVIDENCE.

       1. [Kristy’s] testimony conflicted with Officer Dilley’s.

       2. [Kristy’s] testimony conflicted with her own testimony and prior statements.

       3. [Kristy’s] testimony conflicted with Mr. Walker’s.

       4. [Kristy’s] testimony conflicted with Officer McReynolds’.

       [5.] [Kristy’s] testimony conflicted with Mr. Cressel, Sr.’s.

       [6.] [Kristy’s] testimony conflicted with Detective Via’s.

       {¶ 52} As this Court has noted:

                “[A] weight of the evidence argument challenges the believability of the

       evidence and asks which of the competing inferences suggested by the evidence is

       more believable or persuasive.”          State v. Wilson, 2d Dist. Montgomery No.

       22581, 2009-Ohio-525, 2009 WL 282079, ¶ 12. See Eastley v. Volkman, 132 Ohio

       St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 19 (“ ‘manifest weight of the
                                                                                              38

       evidence’ refers to a greater amount of credible evidence and relates to

       persuasion”). When evaluating whether a conviction is contrary to the manifest

       weight of the evidence, the appellate court must review the entire record, weigh the

       evidence and all reasonable inferences, consider witness credibility, and determine

       whether, in resolving conflicts in the evidence, the trier of fact “clearly lost its way

       and created such a manifest miscarriage of justice that the conviction must be

       reversed and a new trial ordered.” State v. Thompkins, 78 Ohio St.3d 380, 387, 678

       N.E.2d 541 (1997), citing State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d

       717 (1st Dist.1983).

              Because the trier of fact sees and hears the witnesses at trial, we must defer

       to the factfinder's decisions whether, and to what extent, to credit the testimony of

       particular witnesses. State v. Lawson, 2d Dist. Montgomery No. 16288, 1997 WL

       476684 (Aug. 22, 1997). However, we may determine which of several competing

       inferences suggested by the evidence should be preferred. Id. The fact that the

       evidence is subject to different interpretations does not render the conviction

       against the manifest weight of the evidence. Wilson at ¶ 14. A judgment of

       conviction should be reversed as being against the manifest weight of the evidence

       only in exceptional circumstances. Martin, 20 Ohio App.3d at 175, 485 N.E.2d

       717.

State v. Hudson, 2d Dist. Clark No. 2011 CA 100, 2013-Ohio-2351, ¶ 40-41.

       {¶ 53} R.C. 2919.25(A) provides: “No person shall knowingly cause or attempt to cause

physical harm to a family or household member.” “A person acts knowingly, regardless of his
                                                                                             39

purpose, when he is aware that his conduct will probably cause a certain result or will probably be

of a certain nature. A person has knowledge of circumstances when he is aware that such

circumstances probably exist.” R.C. 2901.22(B). Physical harm “means any injury, illness, or

other physiological impairment, regardless of its gravity or duration.” R.C. 2901.01(A)(3). R.C.

2919.25(F) (1)(a)(i) provides that a family or household member means “[a] spouse, a person

living as a spouse, or a former spouse of the offender.” “‘Person living as a spouse’ means a

person who is living or has lived with the offender in a common law marital relationship, who

otherwise is cohabiting with the offender, or who otherwise has cohabited with the offender within

five years prior to the date of the alleged commission of the act in question.” R.C. 2919.25(F)(2).

       {¶ 54}    Having thoroughly reviewed the entire record, and deferring to the jurors’

decisions regarding whether and to what extent to credit the testimony of the witnesses, we cannot

conclude that Cressel’s conviction is against the manifest weight of the evidence. Dilley testified

that Kristy and Cressel resided together, first in Harrison Township and then in Miamisburg.

Dilley stated that Kristy told him that Cressel punched her in the eye, that she was crying when he

arrived, and that he observed a purple, raised bruise beneath her eye.           Dilley identified a

photograph taken by him depicting Kristy’s injury. Kristy testified that she and Cressel resided

together in an intimate relationship, and that she spent every night with Cressel. She described

their routine and living arrangement in detail. Kristy testified that she uses the Ray Street address

as her mailing address only, and that the camper in the car lot did not have an address. Kristy

testified that Cressel punched her in the eye with a closed fist and grabbed her arm, leaving bruises

that lasted several days. Walker also testified that Cressel and Kristy resided together, first in the

camper at the car lot, and then in a smaller camper on Hemple Road. Walker visited them often,
                                                                                             40

according to his testimony. Walker stated that if he needed to find Kristy, he went to “the little

trailer.” Walker’s testimony was consistent with Dilley’s regarding Kristy’s condition when he

arrived at Warner Street.

       {¶ 55} While McReynolds testified that Kristy provided the Ray Street address to him in

the course of his contact with her, he acknowledged that he did not ask her if she lived there, and

that he asked for her address to enable him to contact her by mail. Cressel’s father’s testimony

was inconsistent in that he initially denied that any one was living in the camper on his property,

and then he stated that he did not know if Cressel “was staying back there because me and him

don’t talk.” He stated that he and Cressel kept different hours, and he acknowledged that Cressel

and Kristy were “boyfriend and girlfriend.”      Finally, Via, an experienced detective, identified

photographs taken by him depicting Kristy’s black eye as well as bruising on her right arm, and he

testified that the photos reflect injuries consistent with Kristy’s statements about Cressel’s conduct

in assaulting her. Via stated that Kristy never indicated to him that anyone other than Cressel

caused her injuries.

       {¶ 56} While Cressel asserts that Kristy is not credible, and that there are numerous

inconsistencies within her own testimony and between her testimony and that of the other

witnesses, the jury was free to believe the evidence presented that Kristy and Cressel resided

together, and that Cressel grabbed her arm and punched her in the eye. In other words, the jury

was free to credit the evidence presented that Cressel knowingly caused physical harm to a

household member, in violation of R.C. 2919.25(A). Since we cannot conclude that Cressel’s

judgment of conviction should be reversed and a new trial ordered, his second assigned error is

overruled. The judgment of the trial court is affirmed.
                                                    41



                                       ..........

FROELICH, P.J. and HALL, J., concur.

Copies mailed to:

April F. Campbell
Bryan K. Penick
Hon. Dennis J. Adkins